Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Response to Amendment
Applicant’s amendment filed 12/15/2021 has been fully considered and as a result, claims 1 - 20 are now allowed.


Terminal Disclaimer
The terminal disclaimer filed on 12/24/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10893383 has been reviewed and is accepted.  The terminal disclaimer has been recorded.


Reasons for Allowance

As indicated in the Double Patenting rejection in CTNF (9/16/2021, page 4, section 5), independent claims 1, 9, 17 are substantially similar to claims 16, 16, 1 respectively and are therefore allowed for the same reasons as in US 10893383 (Application No. 16404516).
Claims 1 - 20 are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADOLF DSOUZA whose telephone number is (571)272-1043. The examiner can normally be reached Mon - Fri 9 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh M Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/ADOLF DSOUZA/Primary Examiner, Art Unit 2632